I concur in the result but cannot agree that defendant's allegation "that its 'cost of doing business' * * * is, with respect to the cigarettes above named, less than 2 1/4 cents per carton" does not present a real issue. Neither can I agree in the generalization that "there is a common overhead expense that cannot well be apportioned to the several items of merchandise included in the entire business." The subject matter is cost accounting. As to what can be done in apportioning defendant's overhead expense to its various departments, we do not know. The facts are not before us. Therefore, I submit that it is too early for us to say so much concerning them.